Citation Nr: 1743580	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-29 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a left arm disability.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2016, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the May 2016 hearing and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his service connection claim for a left arm disability.

2.  The Veteran's back disability began during his military service.
 





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to service connection for a left arm disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  In the present case, at the May 2016 Board hearing, the Veteran expressly withdrew his appeal with regard to the issue of entitlement to service connection for a left arm disability prior to promulgation of an appellate decision; hence, there remains no allegation of error of fact or law for appellate consideration with respect to this specific matter. Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is, therefore, dismissed.

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

The Veteran clearly experienced two motor vehicle accident during service.  During credible testimony at a Board hearing in May 2016, the Veteran recalled the problems he experienced with his back during service following particularly the second MVA.  It was noted in the service treatment records that the Veteran received sutures in the lower back following the accident.

In support of the Veteran's claim, Dr. Shetty wrote a letter recalling that we he first started treating the Veteran in approximately 1987, he referred the Veteran to another doctor who informed the Veteran that he had a past back fracture that was approximately 10 years old based on calcification.  This would place the onset consistent with the Veteran's time in service, and the fracture location was reportedly consistent with the area in which the sutures were made.

In 2016, Dr. Stout wrote that in her opinion as a spinal expert, the Veteran's pars defect,  spondylolisthesis and intermittent radicular symptoms were most likely the result of his motor vehicle accident in 1973.  Conversely, she explained that the Veteran's thoracic spine injuries were the result of a May 2015 injury.  While no rationale was provided for her opinion, when Dr. Stout's opinion is combined with the other medical and lay statements, the Board is satisfied that the evidence of record is at least in equipoise.  As such, reasonable doubt is resolved in the Veteran's favor, and service connection for a low back disability is granted.


ORDER

The appeal of the claim for entitlement to service connection for a left arm disability is dismissed.

Service connection for a lower back disability at L-5 is granted.




REMAND

With regard to the Veteran's right knee claim, the record in this case show a current right knee disability.  It is also shown that the Veteran injured his right knee in a December 1972 motor vehicle accident while in service.  Furthermore, the Veteran submitted a June 2016 medical opinion suggesting that his current right knee disability could be related to the in-service December 1972 motor vehicle accident.  However, no rationale was provided for the opinion, explaining why it was felt that this right knee disability was the result of the Veteran's service.  Of note the Veteran worked for many years after service as a truck driver, and even testified that his right knee buckled or dislocated approximately 12 years after service.  However, it is unclear whether such an injury was the continuation of an in-service knee injury, or an independent injury.  The Board finds that there is insufficient evidence to decide the case and a VA examination with an opinion is warranted. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA right knee examination.  The examiner should diagnose any current right knee disability and provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed right knee disability either began during the Veteran's military service or was caused by any incident of  service, to include the motor vehicle accidents that occurred in December 1972 and August 1973?  Why or why not? 

If a diagnosis of right knee arthritis is made, the examiner should also discuss whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that arthritis of the right knee was manifested to a compensable degree within one year of separation from service?  Why or why not? 

In answering the above questions, the examiner should address the June 2016 opinion from Dr. Strout suggesting that the Veteran's right knee disability was the result of service, as well as the Veteran's testimony at his May 2016 Board hearing. 

2. Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


